Name: Commission Regulation (EEC) No 1284/80 of 23 May 1980 amending for the second time Regulation (EEC) No 2696/77 determining the conditions of entry of goods under subheadings 04.05 B II, 11.04 ex B I and C I, 25.01 A II a) and 35.02 A I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 80 Official Journal of the European Communities No L 132/ 11 COMMISSION REGULATION (EEC) No 1284/80 of 23 May 1980 amending for the second time Regulation (EEC) No 2696/77 determining the conditions of entry of goods under subheadings 04.05 B II, 11.04 ex B I and C I , 25.01 A II a) and 35.02 A I of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Articles 3 and 4 thereof, Whereas Commission Regulation (EEC) No 2696/77 (3), as amended by Commission Regulation (EEC) No 2035/79 (4), lays down in Annexes A to E a mandatory list of the denaturants to be used for the purpose of denaturing the goods set out therein ; whereas, however, in order to allow for any unforeseen needs which might arise, that Regulation also provides that any Member State may permit the temporary use of a denaturant not so listed ; Whereas, in this case, the Member State concerned is required to notify the Commission within 30 days, giving detailed particulars of the denaturant and quan ­ tities used ; whereas the Commission must inform the other Member States as soon as possible ; whereas the matter must be referred to the Common Customs Tariff Nomenclature Committee pursuant to Article 2 and, where appropriate, Article 3 of Regulation (EEC) No 97/69 ; Whereas a Member State has informed the Commis ­ sion that it has temporarily approved the use of diethanolamine and white oil of camphor respectively as denaturants of albumins to be rendered unfit for human consumption falling within subheading ex 35.02 A I , the minimum quantity to be used having been stipulated as 6 kg of diethanolamine or 2 kg of white oil of camphor per 100 kg of albumins ; whereas such Member State has requested that the said denaturants be included in Annex E to Regula ­ tion (EEC) No 2696/77 ; whereas the Commission has notified the other Member States accordingly ; Whereas the Common Customs Tariff Nomenclature Committee, having been apprised of the abovemen ­ tioned request pursuant to Article 3 of Regulation (EEC) No 97/69, has decided that the denaturants in question permit a denaturing which fulfils all the conditions required by Regulation (EEC) No 2696/77 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature , HAS ADOPTED THIS REGULATION : Article 1 Annex E to Regulation (EEC) No 2696/77 shall be replaced by the following : ANNEX E Product to be denatured Denaturant Name Minimum quantity to be used (in g) per 100 ke of product to be denatured 1 2 3 Albumins to be rendered unfit for human consumption (subheading ex 35.02 A I) Oil of rosemary (for liquid albumins only) 150 Crude oil of camphor (for liquid and solid albumins) 2 000 White oil of camphor (for liquid and solid albumins) 2 000 Sodium azide (for liquid and solid albumins) 100 Diethanolamine (for solid albumins only) 6 000' (') OJ No L 14, 21 . 1 . 1969, p. 1 . (2 ) OJ No L 40, 11 . 2. 1977, p . 1 . ( ») OJ No L 314, 8 . 12. 1977, p. 17 . ( «) OJ No L 235, 19 . 9 . 1979, p . 22 . No L 132/ 12 Official Journal of the European Communities 29 . 5 . 80 Article 2 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission